ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan R. Miller on Feb. 11, 2022.
The application has been amended as follows: 
Claim 8 is amended to read:
“8. The working vehicle according to claim 1, wherein the movable member includes a slide plate configured to be slid to move the blocking portion between the first position and the second position.”

Claim 9 is canceled. 
Allowable Subject Matter
Claims 1–2, 4, 6–8 and 11–13 are allowed in view of Wada, JP 2018 138840 A (“Wada”)1.
The following is the examiner’s statement of reasons for allowance:
Regarding Claim 1:
Wada does not disclose a working vehicle with a cabin. Additionally, Wada does not disclose the claimed filter changing mechanism that comprises a blocking portion and a movable member. Wada also does not disclose that the air conditioning unit 7 is arranged in a first place, which is formed between an inner roof and a celling plate. 

    PNG
    media_image1.png
    575
    760
    media_image1.png
    Greyscale

Claims 2, 4, 6–8 and 11–13 are allowed as they depend from claim 1. 
Claims 1–2, 4, 6–8 and 11–13 are also allowed in view of Kato, WO-2016158250-A1 (“Kato”)2.
The following is the examiner’s statement of reasons for allowance:
Regarding Claim 1:
Kato does not disclose the required roof structure in the claimed invention. 
Claims 2, 4, 6–8 and 11–13 are allowed as they depend from claim 1. 
Rejoinder of Withdrawn Claims
The applicant requests rejoinder of withdrawn claims 6 and 8. Applicant Rem. dated Dec. 10, 2021 (“Applicant Rem.”) p. 20. 
Claims 6 and 8 are rejoined. 
Means-Plus-Function Interpretation 
The applicant requests withdrawn the invocation means-plus-function interpretation of claims 1, 9 and 13 as the applicant amended the claims to include the structure for the corresponding means-plus-function language. Applicant Rem. p. 12. 
The examiner confirms that the amended claims 1, 9 and 13 does not invokes means-plus-function interpretation as sufficient structure is recited in the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                      

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The Wada is the first FOR reference in the IDS dated May. 11, 2022. 
        2 The Kato is the second FOR reference in the IDS dated May. 11, 2022.